Citation Nr: 1440651	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus, to include secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, January 1991 to May 1991, and December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a May 2011 Travel Board hearing.  

In December 2011, the Board denied entitlement to service connection for tinnitus.  In May 2012 the United States Court of Appeals for Veterans' Claims (Court) remanded that portion of the Board's decision denying entitlement to service connection for tinnitus, in accordance with an April 2012 Joint Motion for Remand.  

Most recently, in September 2013, the Board remanded the claim of entitlement to service connection for tinnitus in order to obtain another VA opinion regarding theories of direct and secondary entitlement.  An October 2013 examination was afforded the Veteran; however, in December 2013 the Board again remanded the claim in order to secure a nexus opinion from a qualified health care professional.  The Veteran was afforded an examination in February 2014, and there has been substantial compliance with the remand instructions such that adjudication of the claim is now appropriate.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.  

2.  The evidence preponderates against finding that the Veteran has tinnitus that was incurred in service, or that was caused or is worsened by hypertension.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in-service, and it is not due to or aggravated by service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in May 2014.  Although this notice covered the general requirements for a service connection claim, it did not specifically address the Veteran's claimed theory of secondary service connection, as this theory did not arise until later.  The Veteran was provided notice in a March 2009 statement of the case explaining entitlement to secondary service connection, although not specifically in relation to tinnitus.  The statement of the case provided the appellant with actual knowledge how secondary service connection is awarded.  The Veteran had a meaningful opportunity to participate in the adjudication of the claim after the notice was provided.  

A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George- Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The statement of the case provided the appellant with actual knowledge of the criteria required to establish secondary service connection and he has had the opportunity since then to submit argument and evidence subsequent to receiving the notice.  To the extent that any VCAA notice was insufficient, the Veteran has shown a thorough understanding of VA processes and disability criteria.  Accordingly, he was not prejudiced by any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to her claim, she is not prejudiced by VA's failure to satisfy the duty to notify).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was afforded a personal hearing in May 2011.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The February 2014 examination was based on consideration of the Veteran's prior medical history and examinations, and it described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board is satisfied that VA has substantially complied with the December 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served as a construction engineer supervisor while on active duty.  At the Travel Board hearing of May 2011 the Veteran described being exposed to noise while in service in the form of construction machinery, helicopters and bombings.  Service personnel records show the Veteran served in Iraq.  The Veteran's descriptions of in-service noise exposure are consistent with his service duties.  Therefore, the Board concedes noise exposure in service.

Service treatment records are silent for any complaints of, or treatment for, tinnitus.  Although there was a popping sound in his ears in 1977, the treatment note referenced a cold and he was advised to take Sudafed.  In a March 2005 post deployment health assessment the Veteran specifically denied symptoms of ringing of the ears at that time or at any time during the deployment.  

VA treatment records show that in November 2006 the Veteran reported experiencing ringing in his ears, and that he had experienced this ever since returning from Iraq.  The diagnosis was tinnitus of unknown etiology.  By December 2006 the Veteran reported that he had not experienced any episodes of tinnitus for several weeks.  

The Veteran was afforded a VA audiological examination in December 2008.  At the time, he reported constant high pitch tinnitus bilaterally, greater on the right than the left, which started while serving in Iraq.  After a review of the claims file and an examination of the Veteran, the examiner opined that tinnitus was less likely than not caused by or the result of the Appellant's period of active duty.  The examiner reasoned that the Veteran first reported having tinnitus after returning from Iraq and then restated that he believed it had started in service.  Furthermore, the examiner noted that the Appellant did not report tinnitus until 2006, only to deny a history of tinnitus at a follow-up appointment.  It was also noted that the Appellant denied tinnitus in the post-deployment health assessment of 2005.  Finally, the examiner noted that tinnitus has many causes including high blood pressure, from which the Veteran suffers.  The examiner, however, did not directly state that tinnitus was due to the appellant's hypertension.

At the May 2011 Travel Board hearing, the Veteran testified that he has had tinnitus since service in Iraq.  He discussed in-service noise exposure, particularly to helicopters while building a helicopter pad, as well as to loud machines and frequent gunfire.  The appellant indicated that he went to the VA to have his hearing checked.  He also reported that his ears rang constantly, that the ringing bothered his sleep, and that it was irritating.  He was told that nothing could be done for it.  

Pursuant to a September 2013 Board remand, the Veteran was afforded a VA audiological examination in October 2013.  An audiogram was conducted showing normal hearing in the left ear and sensorineural hearing loss in the right ear.  Speech recognition scores were 100 percent.  The Veteran's reports of difficulty hearing others speak and the need to turn the television volume up high were considered.  At that time the Veteran reported that his tinnitus had begun during his service in Iraq.  He reported that it impacted his daily life and ability to work, including waking him up sometimes.  The examiner considered that absence of significant hearing threshold shifts during the Veteran's service in 1991 and 2003 to 2005, the absence of reported tinnitus, and the denial of ringing in the ears in a post-deployment health assessment from March 2005.  The audiologist opined that it was less likely than not that the Veteran's tinnitus was caused by or the result of the Veteran's military noise exposure.  The examiner indicated that it was not within the scope of practice of an audiologist to provide a nexus opinion regarding the association between tinnitus and hypertension.  

In November 2013 an Appeals Management Center Medical Officer, who is a qualified a podiatrist, provided an additional opinion.  Given the podiatrist's lack of qualifications to provide an informed medical opinion in this area of medicine, her opinion is assigned no probative weight.

In December 2013 the Board again remanded to obtain another VA opinion.  

In February 2014 the Veteran was afforded a VA examination for his tinnitus.  The Veteran provided a history of progressive recurrent tinnitus that he reported had been in place since he returned from Iraq in 2005.  The Veteran reported that he retired from the U.S. Army Active Reserve in 2006.  He indicated that his bilateral tinnitus was recurrent and in place approximately 10 to 15 percent of the time.  The Veteran reported that he experienced significant hearing loss, and needed the television volume set to a very high level.  The Veteran reported that he had significant military noise exposure, particularly during his last deployment.  He denied non-military noise exposure.  

The Veteran reported tinnitus, unilateral or bilateral, occurring more than once weekly.  On examination, the external ear, ear canal, and tympanic membrane were normal.  No other tests were indicated.  The examiner took note of the Veteran's October 2013 audiogram.  

The examiner indicated that review of the October 2010 audiogram showed essentially normal bilateral audiometric thresholds, with the exception of a 30dB level recorded only in the right ear at only 400 Hertz.  The examiner's review of service medical records failed to document significant audiometric threshold shifts during any period of active duty service.  The examiner took note of the October "2014" (2013) examiner's comment that no reports of tinnitus were found in the service treatment records, and significantly, the Veteran marked "NO" on the "ringing in ears" question on a March 2005 post-deployment assessment, approximately six weeks prior to separation.  As such, the examiner agreed with the earlier opinion that because no significant permanent hearing threshold shifts were documented to have occurred while on active duty, and in the absence of reports of tinnitus in the service treatment records, the Veteran's claimed tinnitus was less likely than not caused by or the result of his military noise exposure.  

The examiner also observed that the Veteran had been treated for hypertension since approximately 1991.  The examiner noted that tinnitus as being due to or caused by hypertension was not supported by current medical literature.  

The examiner opined that the etiology of the Veteran's tinnitus was related to early onset of presbycusis rather than other factors.  Based on clear and convincing rationale discussed above, the examiner opined that it was less likely than not that the Veteran's tinnitus was related to service or due to or caused by hypertension, or permanently aggravated (worsened) by hypertension.   

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

The Board acknowledges that there is no objective diagnostic test that can either confirm or disprove tinnitus.  Its existence is diagnosed solely on the basis of the subjective report of the patient.  The Board also acknowledges that the Veteran is fully competent to present evidence as to whether he has experienced, or currently experiences tinnitus.  See 38 C F R § 3 159(a)(2).  Hence, the examination report notes that the examiner rendered a diagnosis of recurrent tinnitus as reported by the Veteran.  The issue is the probable etiology for the tinnitus.  There is no evidence that the Veteran has any medical training.  Although the Veteran is fully competent to provide evidence as to his subjective impression of tinnitus, the Board finds that, aside from identifying a probable date of onset, determining the probable etiology for the tinnitus requires medical training and is beyond the general knowledge and experience of the average lay person.  Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As concerns the date of onset, if the Veteran is deemed credible and his memory reliable, by the Board, under the circumstances of this case, his lay report alone may be sufficient to allow the benefit he seeks.  See 38 USCA § 1154(a), 38 C F R § 3.303(a).  The Board may not reject the Veteran's report and assertions solely because there is no contemporaneously recorded medical evidence to corroborate it, but the Board may properly consider the absence of supporting medical documentation as a factor in assessing the Veteran's credibility and reliability of his recall.  Buchanan v Nicholson, 451 F 3d 1331, 1337 (Fed Cir 2006).

The Board accepts the Veteran's reports of tinnitus.  When considering the evidence as a whole, however, his allegations as to its date of onset are not credible.  Indeed, the service treatment records are completely silent for any reports of tinnitus in service.  Indeed, in a March 2005 post-deployment assessment the Veteran specifically denied ringing in the ears at that time or at any time during deployment.  Moreover, the VA examiner noted that the Veteran first reported an onset of tinnitus after deployment to Iraq, but then changed that to while in Iraq.  The Veteran's statements contemporaneous to his separation from active duty are far more reliable and credible than his current statements in support of a claim for monetary benefits.  Cartright v Derwinsla, 2 Vet App 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony).

Finally, the medical opinions of record state that tinnitus is not due to service, or due to or aggravated by hypertension.  In offering the opinion the February 2014 examiner provided accurate findings, noted the Veteran's reported history, reviewed all of the evidence, and provided a full and carefully reasoned rationale.  The February 2014 VA examination is adequate, and the Board affords it great probative value. 

The record does not otherwise address the etiology of the Veteran's tinnitus.  There is no medical evidence linking tinnitus to service.  As such, the preponderance of the most probative evidence is against the claim, and it must be denied.

In short, the Board has reviewed the Veteran's reports regarding tinnitus, all service treatment records, VA medical and private treatment records, and VA examination reports.  While there is evidence of tinnitus and in-service noise exposure, and while hypertension is service connected, without medical evidence linking tinnitus to either service or hypertension the benefit sought on appeal cannot be granted.  As a preponderance of the most probative evidence is against finding that tinnitus is related to his military service, or related to or aggravated by his hypertension, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 

The claim is denied.


ORDER

Entitlement to service connection for tinnitus, to include as secondary to hypertension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


